Exhibit 10.3

 

AMENDMENT AND WAIVER

 

This Amendment and Waiver dated as of September 18, 2013, (the “Amendment”),
amends that certain Securities Purchase Agreement, dated as of February 22,
2013, (the “Purchase Agreement”), between PLC Systems Inc., a Yukon Territory
corporation (the “Company”) and the Purchasers named therein (the “Purchasers”)
and the Transaction Documents entered into in connection with the Purchase
Agreement.  Terms used as defined terms herein and not otherwise defined shall
have the meanings provided therefor in the Purchase Agreement.

 

WHEREAS, the undersigned Purchasers hold at least sixty percent (60%) of the
outstanding “Shares” of Common Stock sold under the Purchase Agreement and by
their execution of this Amendment and Waiver, are authorized pursuant to the
terms of the Purchase Agreement to enter into this Amendment and to waive
certain rights and amend certain terms under the Purchase Agreement;

 

WHEREAS, the Company wishes to engage in a private offering wherein the Company
will issue to certain investors (the “New Investors”) up to $2,500,000, in the
aggregate, of Common Stock and Common Stock purchase warrants (the “Initial New
Investment Warrants”), along with the additional issuances of shares of Common
Stock and warrants to purchase shares of Common Stock (the “Additional
Investment Warrants” and collectively with the Initial New Investment Warrants,
the “New Investment Warrants”) pursuant to the terms and conditions of that
certain Securities Purchase Agreement dated as of the date hereof and
substantially in the form attached hereto as Exhibit A (the “New Investment
Agreement,”  such issuance and sale, the “New Investment”).  For the avoidance
of doubt, the term “New Investment” shall be deemed to include the Palladium
Warrants (as defined on Schedule 3.1(g) of the New Investment Agreement, the
“Palladium Warrants”) and the Rights to Shares Letter Agreements between the
Company and certain investors (the “New Rights to Shares Letter Agreements”) and
securities issued or issuable pursuant to such warrants or the New Rights to
Shares Letter Agreements; and

 

WHEREAS, the Company and the Purchasers wish to amend and waive certain terms
and conditions of the Purchase Agreement pursuant to the terms hereof;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Purchasers (on behalf of the
holders of all of the Common Stock and Warrants issued under the Purchase
Agreement) agree to the following modifications to the Purchase Agreement as
follows:

 

1.                                      Waiver of Variable Rate Transactions. 
Solely for the purposes of enabling the consummation of the New Investment, the
Company’s prohibition of effecting or entering into an agreement to effect any
issuance by the Company of Common Stock or Common Stock Equivalents for cash
consideration (or a combination of units thereof) involving a Variable Rate
Transaction is hereby waived; provided, however, that if the Initial Closing (as
defined in the New Investment Agreement) of the New Investment with gross cash
proceeds of at least $1,750,000 is not consummated on or before September 18,
2013 (the “New Investment Closing Date”), the waivers made in this Section 1
shall no longer be applicable and in effect.

 

2.                                      Amendments.

 

(a)                                 Amendment to Definition of Exempt Issuance. 
The definition of Exempt Issuance shall be amended to include the shares of
Common Stock issuable pursuant to the New Rights to Shares Letter Agreement, the
shares issuable to Mark Tauscher under certain events as described in the
Amendment to Offer Letter dated August 16, 2013 as filed on Form 8-K with the
Commission on August 22, 2013 and the Palladium Warrants (as defined in Schedule
3.1(g) of the New Investment Agreement).  As such, the definition of Exempt
Issuance is amended by inserting the following new clauses at the end of such
definition:

 

“(k) rights under the Rights to Shares Letter Agreements between the Company and
each of certain Purchasers attached as Exhibit C hereto, as originally executed
on or about September 18 2013 and securities issued or issuable upon exercise of
such rights, (l)

 

--------------------------------------------------------------------------------


 

the shares issuable to Mark Tauscher under certain events as described in the
Amendment to Offer Letter dated August 16, 2013 as filed on Form 8-K with the
Commission on August 22, 2013, the calculation of the number of such shares to
be determined pursuant to the terms of such Amendment to Offer Letter,
(m) securities issued or issuable upon exercise of the Palladium Warrants (as
defined in Schedule 3.1(g) of the Securities Purchase Agreement among the
Company and certain purchasers party thereto dated as of September 18, 2013),
(n) securities issued pursuant to debentures that are 2011 SPA Securities as a
result of the modification of the conversion price of such debentures from $0.10
to $0.08., and shares of Common Stock issued to holders of such debentures as
consideration for the deferral of interest payments under such debentures.”

 

;provided, however, that if the Initial Closing of the New Investment with gross
cash proceeds of at least $1,750,000 is not consummated on or by the New
Investment Closing Date, then this Section shall no longer be applicable and the
definition of Exempt Issuance shall remain unchanged and remain in full force
and effect.

 

(b)                                 Additional Company Representations. The
Company has the requisite corporate power and authority to enter into this
Amendment and otherwise to carry out its obligations hereunder.  The execution
and delivery of this Amendment by the Company and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
therewith.  This Amendment has been duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law. 
The waivers, agreements and obligations of the Holders set forth herein shall be
null and void in the event the New Investment with gross cash proceeds of at
least $1,750,000 is not consummated by New Investment Closing Date.

 

(c)                                  Additional Holder Representations.   Each
Purchaser acknowledges and agrees that as of the date of this Amendment and
Waiver such Purchaser holds all of the Shares acquired by the Purchaser under
the Purchase Agreement.

 

3.                                                                                     
Right of Participation.

 

(a)                                 Timely Notice and Right to Participate.  The
undersigned Purchasers hereby acknowledge that with regard to the New Investment
as a Subsequent Financing, the Company is not in breach of its obligations in
Section 4.12 of the Purchase Agreement, including timely delivering all required
notices, and that such Purchasers have been provided the right to participate in
the New Investment.

 

(b)                                 Waiver of Participation/Election to
Participate.  Each undersigned Purchaser hereby waives all such rights of
participation in the New Investment, unless such Purchaser has elected to so
participate by checking the appropriate box on the signature page hereto.

 

(c)                                  Multi-part Initial Closing.  Each
undersigned Purchaser hereby acknowledges that, pursuant to Section 2.1 of the
New Investment Agreement, in addition to the issuance and sale of shares and
warrants on the Initial Closing Date, the Initial Closing may be comprised of
such issuances and sales following the Initial Closing Date with respect to
parties who notify the Company of their election to participate in the New
Investment in a timely manner but following the Initial Closing Date.

 

(d)                                 Counterpart to New Investment Agreement. 
Each undersigned Purchaser hereby acknowledges that if it so elects to
participate in the New Investment, such Purchaser shall be required to execute a
counterpart signature page to the New Investment Agreement in the form attached
hereto as Exhibit B, and

 

--------------------------------------------------------------------------------


 

such Purchaser will become a party to and be bound by and subject to all of the
terms and conditions of the New Investment Agreement.

 

4.                                      Fees and Expenses.  Except as expressly
set forth in the Transaction Documents to the contrary, each party shall pay the
fees and expenses of its advisors, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Amendment.

 

5.                                      Public Disclosure.  On or before 9:30 am
(New York City time) within four (4) Trading Days following the date hereof, the
Company shall file a Current Report on Form 8-K, reasonably acceptable to
counsel to the Purchasers disclosing the material terms of the transactions
contemplated hereby and attaching this Amendment as an exhibit thereto. From and
after the filing of such Current Report, the Company represents to the Holder
that it shall have publicly disclosed all material, non-public information
delivered to the Holder by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by this Amendment.

 

6.                                      Reference to the Purchase Agreement.  On
and after the date hereof, each reference to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of like import shall mean and be a reference to the
Purchase Agreement as amended hereby.  No reference to this Amendment need be
made in any instrument or document at any time referring to the Purchase
Agreement, and a reference to the Purchase Agreement in any such instrument or
document shall be deemed to be a reference to the Purchase Agreement as amended
hereby.

 

7.                                      Effect on Transaction Documents.  Except
as expressly set forth above, all of the terms and conditions of the Purchase
Agreement and the Transaction Documents shall continue in full force and effect
after the execution of this Amendment and shall not be in any way changed,
modified or superseded by the terms set forth herein.  Notwithstanding the
foregoing, this Amendment shall be deemed for all purposes as an amendment to
the Purchase Agreement as required to serve the purposes hereof, and in the
event of any conflict between the terms and provisions of the Purchase
Agreement, on the one hand, and the terms and provisions of this Amendment, on
the other hand, the terms and provisions of this Amendment shall prevail.

 

8.                                      Amendments and Waivers. The provisions
of this Amendment can be amended or waived in the manner permitted under the
Purchase Agreement.

 

9.                                      Execution. This Amendment may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

10.                               No Third-Party Beneficiaries.  The holders of
Securities issued pursuant to the New Investment are made third party
beneficiaries of this Agreement with rights of enforcement.

 

11.                               Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Amendment shall
be determined pursuant to the Governing Law provision of the Purchase Agreement.

 

12.                               Entire Agreement.  This Amendment contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amendment and Waiver to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

 

PLC SYSTEMS INC.

 

 

 

 

 

By:

/s/ Gregory W. Mann

 

 

Name: Gregory W. Mann

 

 

Title: Chief Financial Officer

 

 

 

 

Agreed to and Accepted:

 

 

 

PLC MEDICAL SYSTEMS INC.

 

 

 

 

 

By:

/s/ Mark R. Tauscher

 

Name: Mark R. Tauscher

 

Title: President

 

 

 

PLC SYSTEMAS MEDICOS INTERNACIONAIS

 

(DEUTSCHLAND) GMBH

 

 

 

 

 

By:

/s/ Gregory W. Mann

 

Name: Gregory W. Mann

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

PURCHASER ACKNOWLEDGEMENT

 

The undersigned Purchaser hereby agrees to be bound by the terms of this
Amendment and Waiver to Purchase Agreement.

 

PURCHASER

 

[NAME TO BE ADDED]

 

Signature of Authorized Signatory:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

By checking the box below, the undersigned Purchaser elects to exercise its
right to participate in the New Investment pursuant to Section 4.12 of the
Purchase Agreement: o

 

The undersigned Purchaser acknowledges that by electing to participate in the
New Investment, the Purchaser shall be required to execute and deliver a
counterpart signature page to the New Investment Agreement to become a
“Purchaser” under the New Investment Agreement, as attached hereto as Exhibit B.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

New Investment Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Counterpart Signature Page to New Investment Agreement

 

PURCHASER SIGNATURE PAGE TO PLC SYSTEMS INC.

SECURITIES PURCHASE AGREEMENT

 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of
                      , 2013.

 

Name of Purchaser:

 

 

 

 

Signature of Authorized Signatory of Purchaser:

 

 

 

 

Name of Authorized Signatory:

 

 

 

 

Title of Authorized Signatory:

 

 

 

Address for Notice of Purchaser:

 

 

Address for Delivery of Common Stock and Warrants for Purchaser (if not same as
address for notice):

 

 

Initial Closing Subscription Amount: US$                                     

 

Initial Closing Shares:                                                

 

Initial Closing Warrants:                                  

 

Subsequent Closing Subscription Amount: US$                                    

 

Subsequent Closing Shares:                                     

 

Subsequent Closing Warrants:                                      

 

EIN Number, if applicable, will be provided under separate
cover:                           

 

Beneficial Ownership Limitation:                   %

 

--------------------------------------------------------------------------------